


Private & Confidential
 
The Directors
Bell Microproducts Limited
Company Number: 03969946
Cox Lane
Chessington
Surrey  KT9
1SJ                                                                                                Date: December  2009
 
Dear Sirs
 
Syndicated credit agreement dated 2 December 2002 between (1) Ideal Hardware
Limited (now called Bell Microproducts Limited) and Bell Microproducts Europe
Export Limited (as Original Borrowers), (2) B.M. Europe Partners C.V., (3) Bell
Microproducts BV, (4) Bank of America, National Association (as Arranger,
Issuer, Swingline Lender, Agent and Security Trustee) and (5) certain banks and
financial institutions (as Original Lenders) (as amended and/or restated from
time to time) (the "Credit Agreement").
 
We refer to (a) the Supplemental Agreement to be entered into on or about the
date of this letter (the “Supplemental Agreement”) and (b) the Credit Agreement.
 
Unless otherwise defined or the context otherwise requires, words and
expressions defined in the Credit Agreement shall bear the same meanings when
used in this letter.
 
This letter is the Fee Letter (2009).  Unless otherwise expressly provided in
this letter, this letter is supplemental to and does not replace any previous
Fee Letter. In addition, for the avoidance of doubt, any fees payable in
accordance with the terms of the Credit Agreement or any other Finance Document
shall continue to be payable in accordance with the terms of such Finance
Document, unless this letter otherwise provides.
 
In consideration of the term of the amendments to be effected by the
Supplemental Agreement, you agree with the Arranger as follows:
 

(22899080.02)
 
 

--------------------------------------------------------------------------------

 

Amendment Arrangement Fee
 
BMUK shall pay (or procure that there in paid) to the Arranger for its own
account an amendment arrangement fee of £35,000.  Such fee shall be earned and
payable in full on the Effective Date. No part of the renewal fee shall be
refundable in any circumstances.
 
This letter shall constitute a Finance Document.
 
This letter shall be governed by English law.
 
If the foregoing is in accordance with your understanding, please execute and
return the enclosed copy of this letter to us.
 
Yours faithfully
 


/s/ Lee Masters
……………………….
 
for and on behalf of
 
Bank of America, National Association
 
(in its capacity as Arranger)
 


 
We accept and agree to the above.
 
Yours faithfully
 


/s/ Nicholas Lee
……………………….
 
Director
 


 
for and on behalf of
 
Bell Microproducts Limited
 


 

